Title: To James Madison from W. J. Stone, 22 August 1806
From: Stone, W. J.
To: Madison, James



Dear Sir
Fredg. 22d. Augst. 1806

Mr. Richard S. Hackley formeley of this place, who has resided in New York for some years, wishes to go to Europe, and would be very glad of a Consulship in some of the Sea ports in that quarter.  I beg leave to make him known to you as a Man well acquainted with Commerce, and one whom I think the Goverment may with confidence trust such an Office; and particularly well calculated to give satisfaction to those with whom he may transact business.  I am very Respectfully Your Obt: Servt.

W. J. Stone

